Exhibit 10.3

 

RESTRICTED STOCK AGREEMENT

 

This Restricted Stock Grant (“Grant”) is effective the 3rd day of March, 2014
(the “Date of Grant”) between Nabors Industries, Inc. (“NII”), acting on behalf
of Nabors Industries Ltd. (“NIL”) and at the request of a subsidiary of NIL (the
“Subsidiary”) (collectively, the “Company”), and William Restrepo (“Grantee”),
an employee of Subsidiary.

 

RECITALS

 

Under the Nabors Industries Ltd. 2013 Stock Plan (“Plan”), the Compensation
Committee of the Board of Directors of NIL (the “Committee”) has determined the
form of this Grant and selected the Grantee, an Eligible Recipient, to receive
this Grant and the Common Shares that are subject hereto.  The applicable terms
of the Plan are incorporated in this Grant by reference, including the
definition of terms contained in the Plan.

 

RESTRICTED STOCK GRANT

 

In accordance with the terms of the Plan, the Committee has made this Grant and
concurrently issued or transferred to the Grantee Common Shares upon the
following terms and conditions:

 

SECTION 1.  Number of Shares.  The number of Common Shares awarded under this
Grant is 181,957.

 

SECTION 2.  Rights of the Grantee as Shareholder.  The Grantee, as the owner of
the Common Shares issued or transferred pursuant to this Grant, is entitled to
all the rights of a shareholder of NIL, including the right to vote, the right
to receive dividends payable either in stock or in cash, and the right to
receive shares in any recapitalization of NIL, subject, however, to the
restrictions stated in this Grant.  If the Grantee receives any additional
shares by reason of being the holder of the Common Shares issued or transferred
under this Grant, all of the additional shares shall be subject to the
provisions of this Grant.  Initially, the Common Shares will be held in an
account maintained with the processor under the Plan (the “Account”).  If
requested, NIL may provide the Grantee with a certificate for the shares, which
would bear a legend as described in Section 6.

 

SECTION 3.  Restriction Period.

 

(a)                                 Except as otherwise provided in this
Section 3, the period of restriction (“Restriction Period”) for the Common
Shares issued under this Grant shall commence on the Date of Grant and shall
expire in four equal annual installments (each, a “Vesting Date”) beginning on
December 31, 2014 (i.e., the award will vest 25% per year) so long as the
Grantee remains continuously employed by the Subsidiary (or another subsidiary
of NIL) from the Date of Grant through such Vesting Date.  In addition, the
Restriction Period shall expire earlier as to all Common Shares issued under
this Grant upon the earliest to occur of the following events so long as the
Grantee remains continuously employed by the Subsidiary (or another subsidiary
of NIL) from the Date of Grant through the date on which such event occurs:
(i) the date of death of the Grantee, (ii) the date the Grantee incurs a
Disability (as defined in that certain Executive Employment Agreement by and
between NII, NIL and the Grantee effective as of March 3, 2014, as amended,
restated or otherwise modified from time to time (the “Employment Agreement”)),
(iii) the termination of the Grantee’s employment either Without Cause or for
Constructive Termination Without Cause (each as defined in the Employment
Agreement), or (iv) upon a Change in Control (as defined in the Employment
Agreement) if (x) such Change in Control constitutes a “change in control
event,” as defined in Treasury Regulation Section 1.409A-3(i)(5), and (y) the
Common Shares of

 

--------------------------------------------------------------------------------


 

NIL or the common equity of any successor ceases to be publicly traded as a
result of such Change in Control.

 

(b)                                 In the event the Restriction Period expires
as a result of a Change in Control described in Section 3(a)(iv), the Common
Shares with respect to which the Restriction Period expires as a result of such
Change in Control shall be liquidated and the proceeds from such liquidation
shall be credited to a deferred compensation account (the “Proceeds Account”)
for the benefit of the Grantee. The amounts credited to the Proceeds Account
shall initially be unvested and shall vest in equal installments on each
remaining Vesting Date following such Change in Control (or in their entirety if
there is only one Vesting Date following such Change in Control) so long as the
Grantee remains continuously employed by the Subsidiary (or another subsidiary
of NIL) from the Date of Grant through such Vesting Date; provided, however,
that if one of the events described in clauses (i), (ii) or (iii) of the second
sentence of Section 3(a) occurs and the Grantee has remained continuously
employed by the Subsidiary (or another subsidiary of NIL) from the Date of Grant
through the date on which such event occurs, then all amounts in the Proceeds
Account shall become fully vested as of the date on which such event occurs. 
All amounts in the Proceeds Account that become vested pursuant to the preceding
sentence shall be paid to the Grantee in a lump sum cash payment within 30 days
following the date on which they become vested.  All amounts credited to the
Proceeds Account, if any, shall be deemed invested in the manner designated by
the Grantee in accordance with the deemed investment provisions of the NII
Executive Deferred Compensation Plan, as amended, restated or otherwise modified
from time to time, on the date such amounts are credited to the Proceeds
Account, and the balance of the Proceeds Account shall reflect the result of
changes in the value of the assets in which such Proceeds Account is deemed
invested from the time of such crediting until the time of payment.

 

SECTION 4.  Terms and Conditions.  This Grant is subject to the following terms
and conditions:

 

(a)                                 Except as otherwise expressly provided in
Section 3, if the Grantee ceases for any reason to be an employee of the
Subsidiary (or an employee of any other subsidiary of NIL), any unvested portion
of this Grant (and any unvested portion of the Proceeds Account, if any) shall
be forfeited, and, with respect to this Grant, the Grantee will assign,
transfer, and deliver the certificates or any other evidence of ownership of
such shares to NIL or the Subsidiary, all interest of the Grantee in such shares
shall terminate, and the Grantee shall cease to be a shareholder with respect to
such shares.

 

(b)                                 During the Restriction Period, the Grantee
must not, voluntarily or involuntarily, sell, assign, transfer, pledge, or
otherwise dispose of any unvested portion of this Grant.  Any attempted sale,
assignment, transfer, pledge or other disposition of any unvested portion of
this Grant, whether voluntary or involuntary, shall be ineffective and NIL
(i) shall not be required to transfer the shares, (ii) may impound any
certificates for the shares or otherwise restrict the Grantee’s Account and
(iii) shall hold the certificates until the expiration of the Restriction
Period.

 

(c)                                  If the Board of Directors of NIL or any
committee of the Board of Directors of NIL, prior to or following the date the
Grantee ceases for any reason whatsoever to be an employee of the Subsidiary (or
any other subsidiary of NIL), and after full consideration of the facts, finds
by majority vote that the Grantee has engaged in conduct that constitutes Cause
under the Employment Agreement, notwithstanding any other provision of this
Restricted Stock Agreement (this “Agreement”) to the contrary, the Grantee shall
forfeit this Grant in its entirety, whether or not vested, and shall return to
the Company any proceeds from the sale of shares granted hereunder during the
period following the earlier of (x) the date the inimical conduct first occurred
or (y) l year prior to the date of the termination of the Grantee’s employment
with the Subsidiary (or any other subsidiary of NIL).  The decision of the Board
of Directors of NIL or any committee of the Board of Directors of NIL shall be
final.

 

2

--------------------------------------------------------------------------------


 

(d)                                 The provisions of Section 6.2 of the
Employment Agreement are incorporated herein by reference.  Without limiting the
remedies to which NIL, NII, the Subsidiary or any affiliated company may be
entitled, if the Board of Directors of NIL or any committee of the Board of
Directors of NIL, prior to or following the date the Grantee ceases, for any
reason whatsoever, to be an employee of the Subsidiary (or any other subsidiary
of NIL) and after full consideration of the facts, finds by majority vote that
the Grantee has engaged in any of the activities mentioned in Section 6.2 of the
Employment Agreement, the Grantee shall forfeit any unvested portion of this
Grant.  The decision of the Board of Directors of NIL or any committee of the
Board of Directors of NIL shall be final.

 

(e)                                  Nothing in this Grant shall confer on any
individual any right to continue in the employ of the Subsidiary (or any other
subsidiary of NIL) or interfere in any way with the right of the Subsidiary (or
any other subsidiary of NIL) to terminate the Grantee’s employment at any time. 
Nothing in this Agreement alters the employment at-will relationship between the
parties.

 

(f)                                   This Grant is subject to, and the
Subsidiary and the Grantee agree to be bound by, all the terms and conditions of
the Plan under which this Grant is being granted, as the same may be amended
from time to time in accordance with its terms.  Pursuant to the Plan, the Board
of Directors of NIL or the Committee established for such purposes is vested
with conclusive authority to interpret and construe the Plan and this Agreement,
and is authorized to adopt rules and regulations for carrying out the Plan.  A
copy of the Plan in its present form is posted on the Company’s intranet site
and is also available for inspection during business hours at NII’s principal
office.

 

For purposes of this Grant, NIL will determine when the Grantee’s employment
terminates.  The Grantee’s employment will not be deemed to have terminated if
the Grantee goes on military leave, medical leave or other bona fide leave of
absence, if the leave was approved by NIL or any of its subsidiaries in writing
and if continued crediting of employment is required by applicable law, the
Company’s policies or the terms of the Grantee’s leave; provided that the
vesting dates may be adjusted in accordance with NIL’s policies or the terms of
the Grantee’s leave.

 

SECTION 5.  Lapse of Restrictions.  Upon the expiration of the Restriction
Period with respect to any of the Common Shares issued under this Grant without
the forfeiture thereof, all restrictions shall terminate on such Common Shares,
and the Grantee shall be entitled to transfer such Common Shares from the
Account or receive certificates without the legend prescribed in Section 6. 
However, in the event of an attempted violation of the condition specified in
Section 4(b), NIL shall be entitled to delay transfers or withhold delivery of
any of the certificates if, and for so long as, in the judgment of NIL’s
counsel, NIL would incur a risk of liability to any party to whom such shares
were purported to be sold, transferred, pledged or otherwise disposed.

 

SECTION 6.  Legend on Certificates.  Any certificate evidencing ownership of the
Common Shares issued or transferred pursuant to this Grant that is delivered
during the Restriction Period shall bear the following legend on the back side
of the certificate:

 

These shares have been issued or transferred subject to a Restricted Stock
Agreement and are subject to substantial restrictions, including but not limited
to, a prohibition against transfer, either voluntary or involuntary, and a
provision requiring transfer of these shares to Nabors Industries Ltd. (“NIL”)
without any payment in the event of termination of the employment of the
registered owner, all as more particularly set forth in the Restricted Stock
Agreement, a copy of which is on file with Nabors Corporate Services, Inc.

 

At the discretion of NIL, NIL may hold the Common Shares issued or transferred
pursuant to this Grant in an Account as described in Section 2, otherwise hold
them in escrow during the Restriction

 

3

--------------------------------------------------------------------------------


 

Period, or issue a certificate to the Grantee bearing the legend set forth
above.

 

SECTION 7.  Specific Performance of the Grantee’s Covenants.  By accepting this
Grant and the issuance and delivery of the Common Shares pursuant to this Grant,
the Grantee acknowledges that NIL does not have an adequate remedy in damages
for the breach by the Grantee of the conditions and covenants set forth in this
Grant and agrees that NIL is entitled to and may obtain an order or a decree of
specific performance against the Grantee issued by any court or arbitrator
having jurisdiction.

 

SECTION 8.  Employment with NIL.  Nothing in this Grant or in the Plan shall
confer upon the Grantee the right to continued employment with NIL or any of its
subsidiaries.

 

SECTION 9.  Section 83(b) Election.  If the Grantee makes an election pursuant
to Section 83(b) of the Internal Revenue Code, the Grantee shall promptly (but
in no event after 30 days from grant) file a copy of such election with NIL, and
cash payment for taxes shall be made at the time of such election.

 

SECTION 10.  Withholding Tax.  Before NIL removes restrictions on the transfer
or delivers a certificate for Common Shares issued or transferred pursuant to
this Grant that bears no legend or otherwise delivering shares free from
restriction, the Grantee shall be required to pay to NIL (or to the Subsidiary,
if so designated by NIL or NII) the minimum amount of federal, state or local
taxes, if any, required by law to be withheld (the “Withholding Obligation”). 
Subject to any subsequent Committee determination, NIL will withhold the number
of Common Shares otherwise distributable under this Grant having a Fair Market
Value equal to the Withholding Obligation, and provide to the Grantee the net
balance of the Common Shares distributable under this Grant (“Net Shares”)
unless NIL receives notice not less than 5 days before any Withholding
Obligation arises that Grantee intends to deliver funds necessary to satisfy the
Withholding Obligation in such manner as NIL may establish or permit. 
Notwithstanding any such notice, if Grantee has not delivered funds within 15
days after the Withholding Obligation arises, NIL may elect to deliver Net
Shares.  By accepting this Grant, the Grantee agrees that NIL or any of its
affiliates may withhold (at its option) cash for the amount of any withholding
required with respect to fractional shares.

 

SECTION 11.  Notices and Payments.  Any notice to be given by the Grantee under
this Grant shall be in writing and shall be deemed to have been given only upon
receipt by the Stock Plan Administrator of Nabors Corporate Services, Inc. at
the offices of Nabors Corporate Services, Inc. in Houston, Texas, or at such
address as may be communicated in writing to the Grantee from time to time.  Any
notice or communication by NIL, NIL, or the Subsidiary to the Grantee under this
Grant shall be in writing and shall be deemed to have been given if sent to the
Grantee’s e-mail address maintained by the Company or any of its subsidiaries,
made through the employee portal maintained by the Company or any of its
subsidiaries, or if mailed or delivered to the Grantee at the address listed in
the records of NIL or at such address as specified in writing to NIL by the
Grantee.

 

SECTION 12.  Waiver.  The waiver by NIL of any provision of this Grant shall not
operate as, or be construed to be, a waiver of the same or any other provision
hereof at any subsequent time for any other purpose.

 

SECTION 13.  Termination or Modification of Restricted Stock Grant.  This Grant
shall be irrevocable except that NIL shall have the right to revoke it at any
time during the Restriction Period if it is contrary to law or modify it to
bring it into compliance with any valid and mandatory law or government
regulation.  Upon request in writing by NIL, the Grantee will tender any
certificates for amendment of the legend or for change in the number of Common
Shares issued or transferred as NIL deems necessary in light of the amendment of
this Grant.  In the event of revocation of this Grant

 

4

--------------------------------------------------------------------------------


 

pursuant to the foregoing, NIL may give notice to the Grantee that the Common
Shares are to be assigned, transferred and delivered to NIL as though the
Grantee’s employment with NIL terminated on the date of the notice.

 

SECTION 14.  Governing Law & Severability.  Except as provided for below, the
Plan and all rights and obligations thereunder shall be construed in accordance
with and governed by the laws of the State of Delaware.  If any provision of
this Agreement should be held invalid, the remainder of this Agreement shall be
enforced to the greatest extent permitted by applicable law, it being the intent
of the parties that invalid or unenforceable provisions are severable.  The
parties further intend that the post-employment restrictions set forth in
Section 4(d) hereof shall be construed in accordance with and governed by the
laws of the State of Texas.

 

SECTION 15.  Entire Agreement.  This Agreement, together with the Plan, contains
the entire agreement between the parties with respect to the subject matter and
supersedes any and all prior understandings, agreements or correspondence
between the parties.

 

SECTION 16.  Dispute.  Any dispute, controversy or claim arising out of, or
relating to, this Agreement or the breach, termination or invalidity thereof,
shall be settled by arbitration before a single arbitrator in accordance with
the rules of the American Arbitration Association.  The place of arbitration
shall be at Houston, Texas.  Nothing herein shall preclude either party from
seeking injunctive relief or other provisional remedy in case of any breach
hereof, including without limitation injunctive relief or other provisional
remedy to compel arbitration or otherwise aid said arbitration.  The losing
party shall bear all the costs of any proceeding including reasonable attorneys’
fees.

 

SECTION 17. Place of Performance; Venue.  The place of performance for this
Agreement is and shall be Harris County, Texas; and venue for any action to
enforce any term of this Agreement by injunctive relief or other provisional
remedy (as provided for by Section 16, above) shall lie in Harris County, Texas.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first written above.

 

 

NABORS INDUSTRIES, INC.

 

 

 

 

By:

 

 

 

 

 

 

 

GRANTEE

 

 

 

 

 

 

 

William Restrepo

 

5

--------------------------------------------------------------------------------